t c summary opinion united_states tax_court minnie mae howell petitioner v commissioner of internal revenue respondent docket no 19556-14s l filed date minnie mae howell pro_se andrew j davis for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by all other section references are to the internal_revenue_code in effect at all relevant times some monetary amounts are rounded to the nearest dollar any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether respondent erred in sustaining a proposed levy with respect to petitioner’s federal_income_tax background after examining petitioner’s federal_income_tax return respondent issued her a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty in response petitioner timely petitioned this court on date pursuant to the parties’ stipulation the court entered a decision in her case at docket no that for petitioner had a deficiency of dollar_figure and no sec_6662 accuracy-related_penalty on date respondent assessed the dollar_figure deficiency as well as dollar_figure of statutory interest he later assessed a sec_6651 addition_to_tax for failure to timely pay on date respondent and petitioner entered into an installment_agreement with respect to her tax_liability petitioner made several payments under the installment_agreement but none after date respondent revoked the installment_agreement on date on date respondent sent petitioner a cp final notice-- notice_of_intent_to_levy and notice of your right to a hearing with respect to her tax_liability on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing on the form petitioner contended that her tax_liability had been paid that the internal_revenue_service irs had incorrectly assessed penalties and interest and that the irs had failed to process her first payment petitioner did not propose a collection alternative petitioner’s case was assigned to an appeals settlement officer so on date the so mailed petitioner a letter scheduling her collection_due_process cdp hearing and requesting additional information regarding her first payment which she did not provide on date the so telephoned petitioner to conduct the hearing and to reiterate his request for additional information during the hearing petitioner told the so that in she had endorsed a third-party workers’ compensation check from the u s department of labor usdol for dollar_figure and mailed it to the irs to satisfy her tax_liability petitioner faxed the so a copy of a letter dated date that she had received from the usdol the letter indicated that the usdol had issued petitioner a workers’ compensation check for dollar_figure between july and date that the check had never been cashed and that it would be reissued to her petitioner also sent the so a certified mail receipt which showed according to petitioner that she had mailed the dollar_figure workers’ compensation check to the irs on date in a telephone call on date the so suggested to petitioner that she should deposit the reissued workers’ compensation check into her bank account submit payment to the irs for the unpaid balance on her tax_liability and file a form_843 claim_for_refund and request for abatement requesting that the current payment be applied as of the date in when petitioner allegedly sent the irs the original workers’ compensation check that same day the so mailed petitioner a blank form_843 with instructions in a followup phone call on date petitioner confirmed with the so that she had received the form_843 but stated that she did not plan on making any additional payment because she felt that she had already overpaid her tax the record does not show that petitioner ever submitted to the irs a form_843 or any additional information on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination sustained the proposed levy because petitioner failed to make a payment to replace the workers’ compensation check she purportedly sent to the irs in date it also indicated that petitioner’s interest abatement claim was denied because she failed to file a form_843 as directed while residing in north carolina petitioner timely petitioned this court for review of this determination discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the taxpayer’s property and rights to property the secretary must send written notice of the right to an administrative hearing before a levy is made sec_6330 during the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally under certain circumstances the person may also raise challenges to the existence or amount of the underlying tax_liability sec_6330 petitioner argues that respondent erred in sustaining the proposed levy because her tax_liability should have been fully satisfied by the workers’ compensation check that she claims to have originally submitted to the irs in but that the irs never processed petitioner cannot prevail on this argument sec_6311 provides in relevant part that if any check money order or other method of payment of federal_income_tax is not duly paid the person who tendered the check money order or other method of payment shall remain liable for the payment of the tax and for all legal penalties and additions to the same extent as if the check money order or other method of payment had not been tendered because the irs never received payment on the workers’ compensation check petitioner remains liable for the unpaid balance of her tax petitioner further argues that respondent erred in failing to abate interest and penalties insofar as this claim rests on her argument that the workers’ compensation check satisfied her tax_liability the claim is without merit for the reasons just discussed insofar as the claim rests on an argument that the irs waited too long until date after the court’s date decision in her deficiency case to assess her deficiency and associated interest and penalties the record does not support such a claim in this regard we note that a tax_court decision generally does not become final and the irs cannot make the assessment until the expiration of the 90-day period allowed for filing a notice of appeal sec_6213 sec_7481 petitioner also contends that she is entitled to interest abatement for periods after date when the irs purportedly received her original workers’ compensation check because of the irs’ purported error in failing to process that check petitioner failed however to follow the so’s advice to file a form_843 which solicits the specific information essential for making an interest abatement claim and requires the applicant’s signature under penalties of perjury to make this request for interest abatement even though the so mailed her a form_843 with instructions and according to the administrative record later helped her with wording her request to be included on the form_843 the court will not consider an interest abatement claim not properly raised at the administrative hearing see 129_tc_107 see also day v commissioner tcmemo_2014_215 holding that an interest abatement claim was not properly raised in a cdp hearing where the taxpayer failed to follow advice to file form_843 and provide other information in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs in any event in this proceeding the so’s determination with respect to petitioner’s interest abatement claim is reviewable if at all for abuse_of_discretion see a-valey eng’rs inc v commissioner tcmemo_2012_199 104_tcm_69 the record does not establish that the so abused his discretion in denying petitioner’s interest abatement claim without her providing additional information or submitting the form_843 as requested moreover the administrative record does not establish conclusively whether petitioner actually sent or the irs actually received the original workers’ compensation check in or whether any such check--which would have been at least to months old when petitioner allegedly mailed it to the irs--would have been negotiable or was properly endorsed at the time it was presented see eg 117_tc_127 consequently the record does not establish that petitioner’s delay in paying the balance of her tax_liability was attributable to any unreasonable error or delay by the irs no significant part of which was attributable to petitioner so as to allow for abatement of interest under sec_6404 or any other statutory provision for these reasons respondent did not err in sustaining the proposed levy decision will be entered for respondent
